Title: To James Madison from Anthony Merry, 20 October 1804
From: Merry, Anthony
To: Madison, James


Sir,Philadelphia October 20th. 1804.
I have received the Honor of your Letter of the 17th. Instant informing me that heretofore British Vice-Consuls have derived their Appointments from the Consuls General, and that it had been thought proper to wait for an Intimation from me that this Course has been intentionally varied in the Case which I had the Honor to submit to your Consideration by my Letter of the 8th. of this Month before the usual Exequatur should be eventually issued allowing Mr. James Wallace to act as Vice-Consul in the State of Georgia.
I have the Honor, Sir, to acquaint you in Answer that Mr. John Wallace, the late Vice-Consul, having been nominated by His Majesty’s Government, who sent Instructions to Mr. Bond, the King’s Consul-General for the Southern States of America, to appoint him under his Commission, the latter has felt that it might be improper in him to appoint formally a Successor without waiting for a fresh Instruction on the Subject, because in this Instance, as well as in the former, His Majesty’s Government may judge fit to direct him to appoint some particular Person of their own Choice. It was in Consequence of these Circumstances that I took the Liberty of submitting to you the Possibility of Mr. James Wallace being allowed to act ad interim, not meaning that he should be furnished with the usual Exequatur, which I comprehended could be granted only upon the Presentation to the American Government of a regular Appointment of the Consul General, but merely that a Communication on the Subject should be made to the proper Officers in the State of Georgia, signifying to them that they are to permit Mr. James Wallace to exercise the Functions of British Vice-Consul until a Successor to the deceased shall be regularly appointed.
My View in this Solicitation I had the Honor, Sir, to explain to you in my former Letter, intimating a Doubt whether the Forms and Regulations, in this Respect, of the Government of the United States would allow of the Measure I had proposed. I have the Honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
